In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

***************** ***
ALFONSO PACHECO,         *                           No. 13-322V
                         *                           Special Master Christian J. Moran
             Petitioner, *
v.                       *                           Filed: December 1, 2015
                         *
SECRETARY OF HEALTH      *                           Attorneys’ fees and costs; award
AND HUMAN SERVICES,      *                           in the amount to which respondent
                         *                           does not object.
             Respondent. *
********************

Anne C. Toale, Maglio, Christopher & Toale, PA, Sarasota, FL, for Petitioner;
Amy P. Kokot, U.S. Dep’t of Justice, Washington, DC, for Respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS1

       On December 1, 2015, petitioner filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Previously, petitioner
informally submitted a draft application for attorneys’ fees and costs to respondent
for review. Upon review of petitioner’s application, respondent raised objections
to certain items. Based on subsequent discussions, petitioner amended his
application to request $42,200.00, an amount to which respondent does not object.
The Court awards this amount.

       On May 7, 2013, Alfonso Pacheco filed a petition for compensation alleging
that the influenza (“flu”) vaccine, which he received on October 20, 2010, caused
him to suffer Guillain-Barré Syndrome (“GBS”) and/or chronic inflammatory
demyelinating polyneuropathy (“CIDP”). Petitioner received compensation based
upon the parties’ stipulation. Decision, issued September 8, 2015. Because

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this ruling on its website. Pursuant to Vaccine Rule 18(b), the
party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
petitioner received compensation, he is entitled to an award of attorneys’ fees and
costs. 42 U.S.C. § 300aa-15(e).

       Petitioner seeks a total of $42,200.00 in attorneys’ fees and costs. In
compliance with General Order No. 9, petitioner has filed a statement indicating
that while represented by Maglio, Christopher & Toale, PA Law Firm, he did not
incur costs related to the litigation of this matter. Respondent has no objection to
the amount requested for attorneys’ fees and costs.

      After reviewing the request, the Court awards the following:

      A lump sum of $42,200.00 in the form of a check made payable to
      petitioner and petitioner’s attorney, Anne Carrion Toale, Esq., of
      the law firm Maglio, Christopher & Toale, PA, for attorneys’ fees
      and other litigation costs available under 42 U.S.C. § 300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

     Any questions may be directed to my law clerk, Shannon Proctor, at (202)
357-6360.

      IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master




                                          2